Citation Nr: 1432949	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.

2.  Entitlement to SMC based on being housebound prior to January 26, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue was previously remanded in December 2011 for further development.  In a September 2012 rating decision, the Veteran was granted entitlement to SMC at the "S" housebound rate, effective January 26, 2012.  This does not constitute a full grant of the benefit sought; therefore, the Veteran's claim for both entitlement to SMC at the higher "L" aid and attendance rate and for the period prior to January 26, 2012 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case is now again before the Board for adjudication.

The appellant's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a May 2014 Appellant's Brief and VA treatment records relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for mood disorder with major depressive features, evaluated as 70 percent disabling since August 2004 and 100 percent disabling since January 2012, degenerative disc disease with left lower extremity radiculopathy and neuropathy, evaluated as 40 percent disabling, and left foot fracture, evaluated as 0 percent disabling.

2.  Due to his service-connected disabilities, it is as likely as not that the Veteran is unable to care for most of his daily personal needs or to protect himself from the hazards and dangers of his daily environment without regular aid and attendance from another individual.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria are met for special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(b)(3), (4), 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Veteran is seeking SMC benefits based upon the need of aid and attendance of another person or on account of being housebound.  The Veteran submitted the claim for SMC in June 2007.  In a September 2012 rating decision, the Veteran was granted entitlement to SMC based on the housebound criteria, effective January 26, 2012.

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114(l), (s), and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  In the instant case, there is no evidence of any anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or decreased visual acuity to warrant consideration of these regulation criteria in the current case.

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or nearly blind; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

SMC is also available at the housebound rate when a veteran has a single service-connected disability rated as 100 percent disabling and is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Housebound status is defined as being when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.

The record reflects the Veteran has been service connected for mood disorder with major depressive features, evaluated as 70 percent disabling since August 2004 and 100 percent disabling since January 2012, degenerative disc disease with left lower extremity radiculopathy and neuropathy, evaluated as 40 percent disabling, and left foot fracture, evaluated as 0 percent disabling.

The medical evidence of record, which includes VA treatment records and the reports of VA examinations conducted in January 2008 and February 2012, shows that since 2007, the Veteran has been cared for at home by his spouse.  He frequently reports spending a large part of the day in bed, due both to psychiatric depression and anxiety and to severe back pain and mobility problems.  The Veteran has been able to ambulate with the use of a cane, but has fallen on several occasions, reportedly injuring his neck and his nose, and it was noted in his January 2008 VA examination that near-constant problems with balance impairs his ability to ambulate.  The Veteran's spouse performs all of the household chores and drives him to doctors' appointments, and it was noted on several occasions that the Veteran depends on her for assistance with activities of self-care, including bathing and toileting.

In light of the medical evidence in this case, the Board resolves reasonable doubt in the Veteran's favor by finding that the evidence supports the claim for SMC on the basis of need for aid and attendance.  During the pendency of the Veteran's appeal, although the evidence of record initially showed that the Veteran could ambulate without assistance and was at times noted to be able to perform the activities of daily living and self-care, there is adequate evidence of record showing that for at least substantial intermittent periods of time, the Veteran was unable to dress, bathe, or toilet without the aid of another person.  While the Veteran has stated that he still has a driver's license, the evidence clearly shows that he is not able to drive and requires the assistance of his spouse to take him to medical appointments.  The Veteran rarely leaves his home other than to attend medical appointments, and he relies on his spouse to perform all of their household chores, including shopping, cooking, and cleaning.  The Veteran is able at times to ambulate with the assistance of a cane, but has fallen on several occasions and has been told by his treating physician that he should be using a wheelchair and not attempting to ambulate on his own.  The record also shows that the Veteran's spouse left her job in 2007 in order to care for her husband full time, and the Veteran's treating physician has noted that the appellant "is permanently and totally disabled due to physical and emotional problems and needs his wife at home to help him."

For the foregoing reasons, the Board concludes that the Veteran's service-connected disabilities cause him to be in need of regular aid and attendance of another person.  As noted above, the Veteran need not have all disabling conditions mentioned by 38 C.F.R. § 3.352, and furthermore, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance, not there be a constant need.  38 C.F.R. § 3.352(a).  Consequently, giving the Veteran the benefit of the doubt, the criteria for SMC based on the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350(b), 3.352(a).

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the "S" housebound rate prior to January 26, 2012 is moot, as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38U.S.C.A. § 1114(s) based on being housebound.


ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person for the entire period on appeal is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


